 



RETIREMENT, TRANSITION AND RELEASE AGREEMENT
     THIS RETIREMENT, TRANSITION AND RELEASE AGREEMENT (this “Release”) is made
on this 6th day of May, 2008 (the “Effective Date”) by and between ROBERT MEERS
(the “Executive”) lululemon athletica canada inc. (formerly, Lululemon Athletica
Inc.), a company incorporated under the laws of British Columbia (the
“Subsidiary”), and lululemon athletica, inc., a company incorporated under the
laws of Delaware (the “Company”).
     WHEREAS, the Executive has announced his intent to resign as a member of
the Board of Directors of the Company, and as an officer and director of all the
Company’s affiliates, immediately prior to the Company’s 2008 annual meeting of
stockholders (presently scheduled for June 4, 2008) and to retire from
employment with the Company on June 30, 2008 (the “Termination Date”) (the
period beginning on the Effective Date and ending on the Termination Date is
hereinafter referred to as the “Transition Period”); and
     WHEREAS, the Subsidiary and the Executive are parties to that certain
employment agreement dated December 5, 2005, pursuant to which the Executive
agreed to serve as the Chief Executive Officer of the Subsidiary in exchange for
certain rights and benefits (the “Employment Agreement”) and the Executive is
also employed as the Chief Executive Officer of the Company; and
     WHEREAS, the Company granted to the Executive two non-qualified stock
options (each, an “Option,” and collectively, the “Options”), which Options
apply with respect to an aggregate of 2,787,224 shares of the Company’s common
stock; and
     WHEREAS, the Options are evidenced by a Non-Qualified Stock Option
Agreement between the Company and the Executive dated November 28, 2007 with
respect to 501,802 shares of the Company’s common stock and a Non-Qualified
Stock Option Agreement between the Company and the Executive dated November 28,
2007 with respect 2,285,422 shares of the Company’s common stock (each, an
“Option Agreement,” and collectively, the “Option Agreements”); and
     WHEREAS, the Executive has executed a Fixed Option Exercise Date Election
dated December 24, 2007 with respect to each Option (each, a “409A Election” and
collection, the “409A Elections”); and
     WHEREAS, the Executive is willing to assist the Company in the transition
of his duties to other Company employees through the Termination Date; and
     WHEREAS, the Company has agreed to provide the Executive with certain
additional rights, subject to the execution of and compliance with this Release
and a Second Release (as described below).
     NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 



--------------------------------------------------------------------------------



 



     1.     Transition Period; Cessation of Service.
          1.1.     During the Transition Period, the Executive will continue to
provide services to the Company as the Chief Executive Officer of the Company
and will devote substantially all his business time and services to the Company.
During the Transition Period, Executive will continue to be paid his base salary
and participate in the Company’s group insurance programs, in the manner and to
the extent provided in Sections 1.1 and 2.4 of the Employment Agreement.
          1.2.     The Executive hereby resigns from the Board of Directors of
the Company (and as an officer and director of all the Company’s affiliates)
effective immediately prior to the commencement of the Company’s 2008 annual
meeting of stockholders (currently scheduled for June 4, 2008) or, if such
annual meeting has not occurred prior the Termination Date, effective 12:01 a.m.
(EST) on the Termination Date.
          1.3.     The Executive hereby resigns from employment with the Company
and all the Company’s affiliates (and resigns his position as Chief Executive
Officer of the Company) effective 12:01 a.m. (EST) on the Termination Date.
          1.4.     The Executive will execute such additional written
confirmations of the resignations set out in Sections 1.2 and 1.3 as shall be
reasonably requested by the Company.
          1.5.     The Company will reimburse the Executive for any life
insurance and disability insurance premiums (pro rata through the Termination
Date) and any reasonable business expenses as provided under Sections 2.6 and 3
of the Employment Agreement, within 30 days of submission of proper invoices.
          1.6.     As soon as administratively practicable following the
Termination Date, but in any event no later than 30 days following the
Termination Date, the Executive will vacate the Company-provided apartment
currently used by him and return his Company-provided automobile.
          1.7.     Following the Termination Date, the Company, through its
carrier, will provide the Executive with information and notice of his rights to
elect to continue Executive’s group health care coverage under the Company’s
health and welfare benefit plans, at his own expense, pursuant to the applicable
provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985.
          1.8.     For the period beginning on the Termination Date and ending
on January 31, 2009, the Executive agrees that, during normal business hours, he
will remain available via telephone and, with reasonable advance notice, for
limited in-person meetings, to assist in an orderly transition of his duties to
other employees of the Company. The Executive further agrees that during the
two-year period following the Termination Date, he will cooperate with the
Company, its affiliates and their counsel with respect to the Company’s defense
of any litigation, investigations, or governmental proceedings that relates in
any way to the Executive’s period of service with the Company or its affiliates.
The Company will promptly reimburse the Executive for all reasonable and
documented expenses incurred in connection with providing his cooperation under
this Section 1.8.

-2-



--------------------------------------------------------------------------------



 



     2.     Consideration; Acknowledgements.
          2.1.     The Executive will be entitled to receive a special cash
bonus from the Company in respect of the Company’s 2008 fiscal year of up to US$
219,113, based on the Company’s and the Executive’s performance for such fiscal
year under the Company’s 2008 Executive Bonus Plan (assuming the Executive
achieved the highest possible rating under such plan during such period and
assuming the same level of financial goal achievement as applies to other
executives under the 2008 Executive Bonus Plan). Such bonus payable under this
Section 2.1 will be paid on April 1, 2009 and will be subject to withholding by
the Company for all applicable taxes.
          2.2.     The Executive acknowledges that, other than the Options, he
does not hold any options to acquire capital stock of the Company or its
affiliates.
          2.3.     The Options are presently vested and exercisable with respect
to 70% of the shares subject thereto (351,261 shares and 1,599,795 shares,
respectively), including those portions of the Options described in
Section 5(a)(iii) of each Option Agreement. The Executive acknowledges that the
post-termination exercise of the portions of the Options discussed in this
paragraph continue to be governed by Section 7 of the Company’s 2007 Equity
Incentive Plan (the “Plan”). Therefore, assuming the cessation of his employment
occurs at the time and in the manner described above in Section 1, those
portions of the Options discussed in this paragraph will expire on the 90th day
following the Termination Date, to the extent not exercised on or prior to that
date.
          2.4.     The Company agrees that the Options will become vested with
respect to an additional 7.5% of the shares subject thereto (37,635 shares and
171,407 shares, respectively) on the Effective Date. However, in compliance with
Treas. Reg. § 1.409A-3(i)(2), the portions of the Options discussed in this
paragraph will be exercisable only during the period beginning six months after
the Termination Date and ending March 15, 2009 and, to the extent not exercised
during that period, will then expire. The preceding sentence amends and
supersedes Section 3(c) of each 409A Election.
          2.5.     The portions of the Options not discussed in the preceding
two paragraphs (with respect to 112,906 shares and 514,220 shares, respectively)
are hereby terminated.
          2.6.     The Executive hereby acknowledges and agrees that the payment
and rights described in Sections 2.1 and 2.4 above are contingent on (i) his
execution and delivery of, and compliance with, this Release, (ii) his execution
and delivery of a release agreement substantially in the form attached hereto as
Exhibit A (the “Second Release”) within 21 days following the Termination Date,
and (iii) his compliance in all material respects with that Second Release and
the restrictive covenants contained in Section 6 of the Employment Agreement
(the “Restrictive Covenants”). For avoidance of doubt, if Executive revokes this
Release or the Second Release, or breaches any of the Restrictive Covenants in
any material respects, he will have no right (x) to receive the payment
described above in Section 2.1, or (y) to exercise those portions of the Options
described above in Section 2.4, and those portions of the Options will instead
expire immediately.

-3-



--------------------------------------------------------------------------------



 



          2.7.     The Executive acknowledges that except as otherwise
specifically provided herein: (i) he has no further entitlement under the
Employment Agreement (including, without limitation, Sections 2 and 5 of the
Employment Agreement), other than rights to indemnification under Section 4 of
the Employment Agreement, (ii) the cessation of his employment by the Company
and its affiliates will not entitle him to any severance pay or benefits under
the Employment Agreement or under any other severance or similar arrangement
maintained by the Company or any of its affiliates, and (iii) neither the
Company nor any of its affiliates have or will have any liability or obligation
to him. The Executive further acknowledges that, in the absence of his execution
of this Release and the Second Release, the payment and rights specified above
in Sections 2.1 and 2.4 would not otherwise be due to him.
          2.8.     The Company hereby consents to the termination of the
Non-Discretionary Option Exercise and Sale Plan adopted by him on December 24,
2007 (the “10b5-1 Plan”) effective as of 12:01 a.m. on June 18, 2008 and,
following such termination, to the sale by the Executive of any shares of
Company common stock obtained through the exercise of stock options, subject to
compliance during the Transition Period with the Company’s Policy Statement on
Dealing with Company Information, Including Inside Information and Securities
Insider Trading for Directors, Executive Officers, Senior Managers and Finance
Department (the “Policy”), which consent shall be deemed to satisfy the
pre-clearance procedures of the Policy. The Executive agrees not to sell any
shares of the Company’s common stock prior to 12:01 a.m. on June 18, 2008 except
pursuant to the 10b5-1 Plan. The Company hereby acknowledges and agrees that the
Policy shall not apply to the Executive after the Termination Date (it being
understood by the Executive that notwithstanding the foregoing the Executive
will remain subject to applicable United States and Canadian securities laws
that, among other things, prohibit trading on material non-public information,
whether acquired prior to or following the Termination Date).
     3.     Release and Covenant Not to Sue.
          3.1.     The Executive hereby fully and forever releases and
discharges the Company, the Subsidiary, and all of their respective predecessors
and successors, assigns, stockholders, affiliates, officers, directors,
trustees, employees, agents and attorneys, past and present (each such person or
entity is referred to as a “Released Person”) from any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action,
obligations, controversies, debts, costs, expenses, damages, judgments, orders
and liabilities, of whatever kind or nature, direct or indirect, in law, equity
or otherwise, whether known or unknown, arising through the date of this
Release, out of the Executive’s employment by the Company or its affiliates or
the cessation thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law or any claim for damages, notice, payment in lieu of
notice, loss of benefits including long term and short term disability, pension
issues, bonus, profit sharing, stock distribution, stock purchase rights,
overtime pay, vacation pay or any claims under the British Columbia Employment
Standards Act or Human Rights Code.

-4-



--------------------------------------------------------------------------------



 



          3.2.     The Executive expressly represents that he has not filed a
lawsuit or initiated any other administrative proceeding against a Released
Person and that he has not assigned any claim against a Released Person. The
Executive further promises not to initiate a lawsuit or to bring any other claim
against the other arising out of or in any way related to the Executive’s
employment by the Company or its affiliates or the cessation of that employment.
This Release will not prevent the Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by the Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.
          3.3.     The foregoing will not be deemed to release the Company or
the Subsidiary from (i) claims solely to enforce this Release, or (ii) claims
for indemnification under the Company’s Certificate of Incorporation, as amended
to date, or under applicable law including, without limitation, section 2802 of
the California Labor Code.
          3.4.     The Company and the Subsidiary hereby fully and forever
release and discharge the Executive from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
out of the Executive’s employment by the Company or its affiliates.
          3.5.     The Company and the Subsidiary each expressly represents that
it has not filed a lawsuit or initiated any other administrative proceeding
against the Executive and that it has not assigned any claim against the
Executive. The Company and the Subsidiary each further promises not to initiate
a lawsuit or to bring any other claim against the Executive arising out of or in
any way related to the Executive’s employment by the Company or its affiliates
or the cessation of that employment.
          3.6.     The foregoing will not be deemed to release the Executive
from claims solely to enforce this Release.
     4.     Restrictive Covenants.   The Executive acknowledges that the
Restrictive Covenants will survive the cessation of his employment. The
Executive affirms that those Restrictive Covenants are reasonable and necessary
to protect the legitimate interests of the Company, the Subsidiary and their
affiliates, that he received adequate consideration in exchange for agreeing to
those restrictions and that he will abide by those restrictions. Notwithstanding
Section 7.7 of this Release, the provisions of Section 7.4 of the Employment
Agreement will continue to apply to any matter relating to the Restrictive
Covenants.
     5.     Non-Disparagement.   The Executive will not disparage any Released
Person or otherwise take any action that could reasonably be expected to
adversely affect the personal or professional reputation of any Released Person.
The Company and Subsidiary will not disparage the Executive or otherwise take
any action that could reasonably be expected to adversely affect the personal or
professional reputation of the Executive.

-5-



--------------------------------------------------------------------------------



 



     6.     Rescission Right.   The Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Release in its entirety,
(b) he has entered into this Release knowingly and voluntarily, without any
duress or coercion; (c) he has been advised orally and is hereby advised in
writing to consult with an attorney with respect to this Release before signing
it; (d) he was provided twenty-one (21) calendar days after receipt of the
Release to consider its terms before signing it; and (e) he is provided seven
(7) calendar days from the date of signing to terminate and revoke this Release,
in which case this Release shall be unenforceable, null and void. The Executive
may revoke this Release during those seven (7) days by providing written notice
of revocation to:
lululemon athletica inc.
2285 Clark Drive
Vancouver, British Columbia
Fax: (604) 874-6124
Attention: CFO
     7.     Miscellaneous.
          7.1.     No Admission of Liability.   This Release is not to be
construed as an admission of any violation of any federal, state or local
statute, ordinance or regulation or of any duty owed by the Company or the
Subsidiary to the Executive or of any duty owed by the Executive to the Company
or the Subsidiary. There have been no such violations, and each of the parties
specifically denies any such violations.
          7.2.     No Reinstatement.   The Executive agrees that he will not
apply for reinstatement with the Company or its affiliates, nor seek in any way
to be reinstated, re-employed or re-hired by the Company or its affiliates after
the Termination Date.
          7.3.     Successors and Assigns.   This Release shall inure to the
benefit of and be binding upon the Company, the Subsidiary, and the Executive
and their respective successors, permitted assigns, executors, administrators
and heirs. The Executive may not make any assignment of this Release or any
interest herein, by operation of law or otherwise. The Company and the
Subsidiary may assign this Release to any successor to all or substantially all
of their respective assets or business by means of liquidation, dissolution,
merger, consolidation, transfer of assets, or otherwise.
          7.4.     Severability.   Whenever possible, each provision of this
Release will be interpreted in such manner as to be effective and valid under
applicable law. However, if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect any other provision, and this Release will be
reformed, construed and enforced as though the invalid, illegal or unenforceable
provision had never been herein contained.
          7.5.     Entire Agreement; Amendments.   Except as otherwise provided
herein, this Release contains the entire agreement and understanding of the
parties hereto relating to the subject matter hereof, and merges and supersedes
all prior and contemporaneous discussions, agreements and understandings of
every nature relating to the subject matter hereof. This Release may not be
changed or modified, except by an agreement in writing signed by each of the
parties hereto.

-6-



--------------------------------------------------------------------------------



 



          7.6.     Waivers.   The waiver by either party of any right hereunder
or of any breach by the other party will not be deemed a waiver of any other
right hereunder or of any other breach by the other party. No waiver will be
deemed to have occurred unless set forth in a writing. No waiver will constitute
a continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.
          7.7.     Governing Law and Enforcement.   This Release shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to the principles of conflicts of laws.
          7.8.     Counterparts and Facsimiles.   This Release may be executed,
including execution by facsimile signature, in multiple counterparts, each of
which shall be deemed an original, and all of which together shall be deemed to
be one and the same instrument.
[signature page follows]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Release to be executed by
its duly authorized officer, and the Executive has executed this Release, in
each case on the date first above written.

             
lululemon athletica inc.

      By:   /s/  John E. Currie        John E. Currie, Executive Vice President
and        Chief Financial Officer     
    lululemon athletica canada inc.

      By:   /s/  John E. Currie        John E. Currie, Executive Vice President
and        Chief Financial Officer     
 
    ROBERT MEERS

      /s/  Robert Meers   

-8-



--------------------------------------------------------------------------------



 



         

EXHIBIT A
SECOND RELEASE
     THIS SECOND RELEASE is for and in consideration of the rights to be
provided to Robert Meers (the “Executive”) in connection with the Retirement,
Transition and Release Agreement dated May 6, 2008 by and between lululemon
athletica inc. (the “Company”), lululemon athletica canada inc. (the
“Subsidiary”)and the Executive (the “First Release”), which rights are
conditioned on the Executive’s execution and delivery of this Second Release:
     1.     Consideration.   The Executive acknowledges that: (i) the payment
and rights set forth in Sections 2.1 and 2.4 of the First Release constitute
full satisfaction of all his rights under the First Release, (ii) except as
otherwise provided specifically in the First Release, he has no entitlement
under the Employment Agreement (as defined in the First Release) or any
severance or similar arrangement maintained by the Company or the Subsidiary,
and (iii) except as otherwise provided specifically in the First Release,
neither the Company nor any of its affiliates has nor will have any other
liability or obligation to him. The Executive further acknowledges that, in the
absence of his execution of this Second Release, the payment and rights
described in Sections 2.1 and 2.4 of the First Release would not otherwise be
due to him.
     2.     Release and Covenant Not to Sue.   The Executive hereby fully and
forever releases and discharges the Company, the Subsidiary and all of their
respective predecessors and successors, assigns, stockholders, affiliates,
officers, directors, trustees, employees, agents and attorneys, past and present
(each such person or entity is referred to as a “Released Person”) from any and
all claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, obligations, controversies, debts, costs, expenses, damages,
judgments, orders and liabilities, of whatever kind or nature, direct or
indirect, in law, equity or otherwise, whether known or unknown, arising through
the date of this Second Release, out of the Executive’s employment by the
Company or its affiliates, or the cessation thereof, including, but not limited
to, any claims for relief or causes of action under the Age Discrimination in
Employment Act, 29 U.S.C. § 621 et seq. or any other federal, state or local
statute, ordinance or regulation regarding discrimination in employment and any
claims, demands or actions based upon alleged wrongful or retaliatory discharge
or breach of contract under any state or federal law, or any claim for damages,
notice, payment in lieu of notice, wrongful dismissal, severance pay, loss of
benefits including long term and short term disability, pension issues, bonus,
profit sharing, stock distribution, stock purchase rights, overtime pay,
vacation pay or any claims under the British Columbia Employment Standards Act
or Human Rights Code.
          2.1.     The Executive expressly represents that he has not filed a
lawsuit or initiated any other administrative proceeding against a Released
Person and that he has not assigned any claim against a Released Person. The
Executive further promises not to initiate a lawsuit or to bring any other claim
against the other arising out of or in any way related to the Executive’s
employment by the Company or its affiliates or the cessation of that employment.
This Second Release will not prevent the Executive from filing a charge with the
Equal Employment Opportunity Commission (or similar state agency) or
participating in any investigation conducted by the Equal Employment Opportunity
Commission (or similar state agency); provided, however, that any claims by the
Executive for personal relief in connection with such a charge or investigation
(such as reinstatement or monetary damages) would be barred.

A-1



--------------------------------------------------------------------------------



 



          2.2.     The foregoing will not be deemed to release the Company or
the Subsidiary from (i) claims solely to enforce the First Release or
(ii) claims for indemnification under the Company’s Certificate of
Incorporation, as amended to date, or under applicable law including, without
limitation, section 2802 of the California Labor Code.
     3.     Rescission Right.   The Executive expressly acknowledges and recites
that (a) he has read and understands the terms of this Second Release in its
entirety, (b) he has entered into this Second Release knowingly and voluntarily,
without any duress or coercion; (c) he has been advised orally and is hereby
advised in writing to consult with an attorney with respect to this Second
Release before signing it; (d) he was provided twenty-one (21) calendar days
after receipt of the Second Release to consider its terms before signing it; and
(e) he is provided seven (7) calendar days from the date of signing to terminate
and revoke this Second Release, in which case this Second Release shall be
unenforceable, null and void. The Executive may revoke this Second Release
during those seven (7) days by providing written notice of revocation to:
lululemon athletica inc.
2285 Clark Drive
Vancouver, British Columbia
Fax: (604) 874-6124
Attention: CFO
     4.     Miscellaneous.
          4.1.     No Admission of Liability.   This Second Release is not to be
construed as an admission of any violation of any provincial or federal statute,
ordinance or regulation or of any duty owed by the Company or the Subsidiary to
the Executive or of any duty owed by the Executive to the Company or the
Subsidiary. There have been no such violations, and each of the parties
specifically denies any such violations.
          4.2.     [Intentionally Omitted.]
          4.3.     Successors and Assigns.   This Second Release shall inure to
the benefit of the Company and the Subsidiary and any successor to all or
substantially all of their respective assets or business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.
          4.4.     Severability.   Whenever possible, each provision of this
Second Release will be interpreted in such manner as to be effective and valid
under applicable law. However, if any provision of this Second Release is held
to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Second Release will be reformed, construed and enforced as though the invalid,
illegal or unenforceable provision had never been herein contained.

A-2



--------------------------------------------------------------------------------



 



          4.5.     Governing Law.   This Release shall be governed by, and
enforced in accordance with, the laws of the State of Delaware, without regard
to the application of the principles of conflicts of laws.
          IN WITNESS WHEREOF and intending to be legally bound, the Executive
has executed this Second Release on the                 day of
                       , 2008.
ROBERT MEERS
 

A-3